Within the time after the affirmance of this case, appellant filed a motion for rehearing and a properly sworn to petition for certiorari to bring up the statement of facts. The certiorari was awarded and the record now appears with the statement of facts therein.
The record now shows that appellant requested one special charge which was refused. No exception was taken to the refusal of the court to give the instructions. Therefore, this being a misdemeanor case, this court will not consider the question. We have so many times recently cited the authorities of this court which uniformly hold this that we deem it unnecessary to again cite them, but see Giles v. State, 66 Tex.Crim. Rep., 148 S.W. Rep., 317. *Page 307 
The only other question is appellant's contention that the evidence is insufficient to sustain the verdict. We have carefully read and studied the evidence, and in our opinion it is sufficient to sustain the verdict. No useful purpose could be served by stating the evidence in this opinion.
The motion is overruled.
Overruled.